ALLREAD, J.
This action was brought to enjoin the enforcement of so much of the vehicle license ordinance of the city of Columbus as applies to automobiles and other motor vehicles. The plaintiff alleges that he is a taxpayer and citizen of Columbus, Ohio, and has made request of the city solicitor to bring the suit, and that the city solicitor has refused. The plaintiff shows no interest or right of his own liable to be affected. He does not show that he is an owner of an automobile or otherwise affected by the ordinance. Serious doubt arises whether the plaintiff has such interest as to justify his bringing the suit. Cincinnati v. Dexter, 55 Ohio St. 93, 113 [44 N. E. Rep. 520].
In view, however, of its importance, wé have concluded to decide the main question as to the validity of the automobile license clause of the ordinance referred to.
The contention that the municipal license law as to automobiles and other motor vehicles was repealed by the act of 1906 (98 O. L. 320) cannot be sustained. That act was clearly unconstitutional, was not even attempted to be enforced and the repealing clause is not intended to be effective when the act itself is void.
It is claimed, however, that the act of 1908 (99 O. L. 538) repeals by implication the act authorizing municipal licenses as to automobiles.
Repeals by implication are not favored, and it is only when the two acts are wholly repugnant and not capable of reconciliation that a repeal by implication is upheld.
Sutherland, Stat. Constr. Sec. 52.
*129The general scheme of state licenses prescribed by the act of 1908' is not wholly repugnant to municipal licenses. Upon many subjects upon which the state has prescribed general regulations, authority is also given for municipal legislation. And upon some subjects, the state prescribes a license and also permits an additional license by municipalities.
Many reasons can be urged for coexisting licenses by the state and municipalities. The streets of municipalities are under the special care, supervision and control of the city and are the subject of large expense in construction and supervision, as well in police regulation. This would justify a special license for the municipality to reimburse it for special cost due to .automobile use of the streets. Three references are made in the act of 1908 to local regulations which may be considered on the subject of repeal by implication. In Sec. 6 it is provided that ■“Any person to whom an annual 1908 license has been issued by any municipality prior to the time when this act shall take effect shall be exempt” from state license until January 1, 1909.
This provision reflects in some degree a legislative intent to substitute the state for the municipal license, but is not so conclusive as to justify a repeal by implication. The postponement of the state license may be explained upon other grounds.
In See. 23 local authorities are prohibited from regulating speed of motors except when special authority is granted over specific highways for speed tests or races. This section deals expressly with local-regulations, and having expressed the subjects upon which the local authorities are denied the power of legislation, there is an inference that the legislature did not intend to deny any other power conferred by the then existing statutes. This inference in favor of existing municipal regulations not expressly repealed more than overcomes the contrary inference arising from the proviso in Sec. 6. The reference to local authorities in Sec. 15 does not aid in the construction of the act as to the repeal.
It is urged that the assessment of municipal licenses in every municipal corporation through which an automobile may be run would practically destroy the effect and purpose of the license granted by the state. This contention would be very serious if the municipal ordinance is to be so construed as to require payment of a license from every municipality into which an automobile may be run in traversing the highways of the state. This court has, however, in the case of Pegg v. Columbus, 29 O. C. C. 390 (10 N. S. 199), construed the ordinance *130in question to apply only to a use of the streets which is in some measure at least “continued or repeated.” This construction of the Columbus ordinance is in harmony with a reasonable and fair use of the state license and at the same time sustains the Columbus ordinance as being a reasonable and fair charge for continued and repeated use of the streets by an owner or operator of an automobile. Mamet v. State, 45 Ohio St. 63 [12 N. E. Rep. 463].
The court is, therefore, of tbe opinion that the judgment of the. common pleas court, dismissing the petition, should be affirmed.
Sullivan and Dustin, JJ., concur.